Citation Nr: 9913187	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic cough 
with shortness of breath and dyspnea as a manifestation of an 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for sinusitis as 
secondary to a service-connected fracture of the left zygoma.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected post-traumatic headaches, on appeal from 
the initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  He also had unverified active duty for training 
in the Southwest Asia theater of operations from September 
21, 1990, to April 10, 1991, and active duty for training 
from June 5, 1991, to July 30, 1991.  This appeal arises from 
a January 1995 rating decision of the Buffalo, New York, 
regional office (RO) which denied service connection for 
sinusitis as secondary to a fracture of the left zygoma.  The 
notice of disagreement was received in March 1995.  The 
statement of the case was issued in May 1995.  The veteran's 
substantive appeal was received in June 1995.

This appeal also arises from an October 1998 rating decision 
which denied service connection for chronic cough with 
shortness of breath, dyspnea, and fatigue as a manifestation 
of an undiagnosed illness and which assigned a noncompensable 
disability evaluation for post-traumatic headaches, after 
granting service connection for the same.  The notice of 
disagreement was received in October 1998.  The statement of 
the case was issued in November 1998.  The veteran's 
substantive appeal was received in December 1998.

The Board of Veterans' Appeals (Board) notes that the 
veteran's representative, in a February 1999 statement, has 
raised the issues of service connection for memory loss as a 
manifestation of an undiagnosed illness and a temporary total 
disability rating under the provision of 38 C.F.R. § 4.30 
(1998), based upon a need for convalescence following surgery 
for a fracture of the left zygoma.  The issues of the 
veteran's entitlement to service connection for memory loss 
as a manifestation of an undiagnosed illness and a temporary 
total disability rating under the provision of 38 C.F.R. § 
4.30 (1998), based upon a need for convalescence following 
surgery for a fracture of the left zygoma are not 
inextricably intertwined with the current appeal.  
Accordingly, the issues are referred to the RO for the 
appropriate action.

The Board further observes that the veteran's representative 
raised the issue of service connection for chronic headaches 
as a manifestation of an undiagnosed illness.  The veteran is 
currently service-connected for post-traumatic headaches.  As 
such, development of the claim of entitlement to service 
connection for chronic headaches as a manifestation of an 
undiagnosed illness would be moot.

In view of the Board's finding that additional development is 
warranted, the issues of service connection for a chronic 
cough with shortness of breath, dyspnea, and fatigue as a 
manifestation of an undiagnosed illness and sinusitis as 
secondary to a fracture of the left zygoma will be discussed 
in the Remand portion of this decision.


FINDING OF FACT

The veteran suffers from recurrent headaches due to brain 
trauma; however, there is no evidence that he has been 
diagnosed as having multi infarct dementia associated with 
brain trauma, or that the brain trauma resulted in any 
neurological disabilities.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for headaches 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10, and 4.124a, Diagnostic Codes 8045, 9304 
(1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records document that the veteran sustained a 
head injury on June 6, 1991, while on duty at the National 
Victory Parade in Washington, DC.  An emergency room report 
indicated that he suffered a fracture of the left zygoma in 
an altercation.  Extraocular muscles were intact.  Pupils 
were equal, round, and reactive to light.  He denied 
diplopia.  He underwent a three (3) point micro plate 
fixation for the same.

In a follow-up report dated in July 1991, the veteran 
complained of continued numbness of the fifth cranial nerve, 
maxillary division, and anterior left teeth.  Extraocular 
muscles were intact.  There was no evidence of double vision.  
The maxillary incision was well healed.  The assessment was 
status post open reduction internal fixation of a left zygoma 
fracture, excellent result.

In July 1991, the veteran filed a claim for service 
connection for the residuals of multiple facial fractures.  
He stated that he continued to suffer from numbness of the 
face as a result of his inservice beating.

In September 1991, the veteran was afforded a VA general 
medical examination.  His history of fracturing his left 
zygoma was discussed.  With the exception of occasional 
numbness of the face, he stated that his face had good 
function.  He denied any loss of eye mobility or vision.  A 
head, ears, eyes, nose, and throat examination revealed a 
very small scar lateral to the veteran's left lower eyelid.  
However, facial structures were intact.  Pupils were equal 
and reactive to light.  Extraocular muscles were full.  The 
impression was healthy male with a history of a fracture of 
his left zygoma from an assault.  


A VA ears, nose, and throat (ENT) examination was also 
conducted in September 1991.  There was no evidence of 
deformity of the left zygoma.  The septum was dislocated to 
the right with moderate obstruction.  There was no cervical 
adenopathy and no evidence of temporal mandibular joint 
problem.

The RO determined that the September 1991 ENT examination was 
inadequate for evaluation purposes.  As such, the veteran was 
afforded a neurological examination and another ENT 
examination in November 1991.  The neurological examination 
revealed an intelligent man who brought a picture of his 
injury and records of what was performed during his 
hospitalization.  There was mild hypesthesia in the second 
division of the fifth cranial nerve.  No other significant 
abnormalities were seen.  The impression was post-traumatic 
hypesthesia in the left side of the face related to the 
injury received in June 1991.

At his ENT examination, the veteran complained of 
intermittent discomfort below the left eye.  On repeated 
palpation there was a very slightly raised two (2) millimeter 
area on the outer rim of the left orbit.  There was a slight 
change of sensation over the left cheek as tested with 
cotton.  The veteran endorsed a tingling sensation as opposed 
to a normal sensation under the right eye.  Sensation was 
equal over the forehead area bilaterally.  There was no 
evidence of temporomandibular joint involvement and no "S" 
shaped deviation on wide opening of the mouth or clenching of 
the jaws.  Again, there were no findings with regard to 
headaches.

By a rating action dated in April 1992, service connection 
was granted for the residuals of a fractured left zygoma to 
include post-traumatic hypesthesia and a small scar lateral 
to the left eye.  A 10 percent disability evaluation was 
assigned.

In October 1992, the veteran filed a claim for service 
connection for headaches.  He said that his headaches were 
the result of his inservice head injury.


Medical records from the Syracuse VA Medical Center (VAMC) 
dated from September 1993 to February 1994 were associated 
with the claims folder.  Those records show that the veteran 
received evaluations and treatment for sinusitis, rhinitis, 
and headaches.  The veteran was seen in September 1993 for 
complaints of constant headaches.  He indicated that he was 
struck in the left infra orbital area by a baseball bat in 
1991.  He said he had been experiencing sharp constant 
headaches since March 1993.  He stated that he treated his 
headaches with aspirin.  The veteran also complained of sinus 
trouble to include post-nasal drip.  The impression was 
headache - sinusitis.

An October 1993 treatment report indicated that the veteran's 
complaints of sinus symptoms with headaches had not improved.  
He stated he had persistent drainage from the left nostril.  
He also complained of occipital headaches which were constant 
with a dull ache.  He denied aura, visual complaints, 
vertigo, drainage from his ears, and gait disturbances.  He 
was noted to have a history of a left infra orbital fracture 
and neck fracture secondary to trauma.  Extraocular muscles 
were intact.  Pupils were equal, round, and reactive to 
light.  The veteran's neck was supple with a full range of 
motion.  There was no spinal tenderness.  The impression was 
post-traumatic sinusitis. 

In November 1993, the veteran was afforded a VA Gulf War 
examination.  In addition to suffering from unusual fatigue 
and joint pain, the veteran complained of chronic headaches.  
He said he had been experiencing these headaches since 1991.  
The examiner opined that the headaches were "probably 
secondary to the rather severe and extensive facial trauma."  

Service connection for headaches was denied in January 1995.  
The RO found that there was no evidence that the veteran's 
headaches arose during his military service, or that that 
they were etiologically related to his service-connected head 
injury.  

The veteran was afforded VA Gulf War examinations in July 
1995 and March 1996.  He complained of constant headaches on 
both occasions.  However, no neurological abnormalities were 
reported.  

The veteran underwent another VA ENT examination in November 
1997.  Notably, he complained of intermittent headaches.  
Sensation was tested along the maxillary division of the 
fifth nerve with cotton.  There was normal sensation on the 
right and on the left side of the nose.  There was absent 
sensation from the nasolabial fold on the left around to the 
left ear.  The impression was anesthesia trigeminal, left 
maxillary branch.

In January 1998, the veteran was afforded a VA systemic 
examination.  He discussed the circumstances surrounding his 
inservice head injury.  Since that time, he said that he had 
been suffering from a constant, dull headache at the 
occipital area.  He denied nausea or visual disturbances, 
sinus symptoms, or seasonal allergies.  The veteran stated 
that he had permanent numbness on the left side of his face.   
He added that he also suffered from forgetfulness and 
problems with his short-term memory.  An examination of the 
central nervous system revealed that the veteran was alert 
and oriented times three (3).  Cranial nerves II through XII 
were intact.  There was decreased sensation noted along the 
left zygomatic arch.  Motor strength in the upper extremities 
was five (5) out of five (5) bilaterally.  The diagnosis, in 
pertinent part, was post-traumatic headaches.

By a rating action dated in October 1998, service connection 
for post-traumatic headaches was granted.  A noncompensable 
evaluation was assigned, effective October 1, 1992.  The RO 
determined that there was no evidence that the veteran 
suffered from headaches with characteristic prostrating 
attacks averaging one (1) in two (2) months over the last 
several months.

The veteran filed a substantive appeal in December 1998.  
Therein, he argued that a higher disability evaluation was 
warranted for his service-connected headaches.  He maintained 
that his headaches were severe and occurred frequently.  

In a statement dated in February 1999, the veteran's 
representative contended that the criteria for a higher 
disability rating for headaches had been demonstrated.  He 
said that the veteran's headaches were severe, and that the 
headaches often occurred on a daily basis.  He stated that 
the record clearly showed that the veteran's headache 
disorder was caused by brain trauma.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly developed.  Post-
service medical records have been associated with the 
veteran's claims file and several VA examinations have been 
performed.  The Board finds the examinations were adequate 
concerning the issue at hand, and that there is no indication 
that there are other relevant records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

The veteran's complaints of headaches are currently evaluated 
as noncompensable under Diagnostic Code 9304, dementia 
associated with brain trauma.  Pursuant to Diagnostic Code 
8045 (brain disease due to trauma), purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045- 8207).  Purely subjective 
complaints such as headaches, dizziness, insomnia, etc., are 
recognized as symptomatic of brain trauma and rated 10 
percent and no more under Diagnostic Code 9304.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The evidence associated with the claims file clearly shows 
that the veteran has complained of chronic headaches since 
sustaining a head injury in 1991.  Moreover, the veteran was 
diagnosed as having post-traumatic headaches following a 
January 1998 VA systemic examination.  A 10 percent 
disability evaluation for headaches is therefore warranted 
under Diagnostic Code 8045-9304.  

The evidence of record does not show that the criteria for a 
disability rating in excess of 10 percent for headaches have 
been met.  A diagnosis of multi-infarct dementia has not been 
rendered.  Moreover, there is also no indication that the 
veteran's inservice brain trauma caused any type of 
neurological disability.  The Board recognizes that the 
veteran suffers from numbness on the left side of his face as 
a result of the fracture of the his left zygoma.  In service 
and post-service medical examinations, however, reveal that 
the post-traumatic hypesthesia experienced by the veteran is 
a result of damage to the facial nerve rather than brain 
damage.  In other words, the residuals of the veteran's 
inservice head injury are his subjective complaints of 
headaches. 

Accordingly, the Board finds that the preponderance of the 
evidence supports a compensable rating but no greater for 
post-traumatic headaches.  In so deciding, consideration has 
been given to assigning staged ratings; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the veteran's representative has argued that this 
matter should be Remanded in order to develop the issue of 
whether the veteran's complaint of memory loss is related to 
his service-connected headache disability.  As referenced 
above, the highest disability rating allowable for purely 
subjective complaints under Diagnostic Code 8045 (brain 
disease due to trauma) is 10 percent.  The veteran's memory 
loss is a subjective complaint.  Thus, the Board finds no 
useful purpose would be met in developing the issue of memory 
loss as secondary to headaches because the veteran is already 
receiving the highest disability evaluation permissible under 
Diagnostic Code 8045.


ORDER

Entitlement to a 10 percent disability evaluation for 
service-connected post-traumatic headaches is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.



REMAND

The veteran contends that he currently suffers from sinusitis 
as a result of his in service facial injury.

Service medical records indicate that the veteran suffered a 
fractured left zygoma in 1991, and that he underwent an open 
reduction internal fixation for the same.  There were no 
references to complaints of sinusitis or sinus pain.  There 
were also no findings made with regard to the veteran's 
sinuses during VA ENT examinations conducted in September and 
November 1991. 

Post-service treatment records from the Syracuse VAMC show 
that the veteran was evaluated for complaints of sinus pain 
on a number of occasions.  In September 1993, he reported 
that he had been suffering from post-nasal drip with some 
yellow mucus.  The impression was sinusitis.  Sinus films 
taken in September 1993 showed no mucosal thickening and 
adequate aeration.  However, there were findings on the left 
which were felt to be related to the open reduction internal 
fixation of the "trimolar" fracture.  In this regard, an 
October 1993 treatment report referenced the veteran as 
having post-traumatic sinusitis.  In December 1993, the 
veteran's complaint of post-nasal drip with cough was 
attributed to vasomotor versus allergic rhinitis.

A November 1997 VA sinus x-ray report revealed that the 
paranasal sinuses were clear.  There was no mucosal 
thickening or air fluid levels.  Metallic mini plates were 
seen around the left orbit from an old open reduction 
internal fixation.  Considering the x-ray findings, a VA ENT 
examiner determined that the veteran did not suffer from 
sinusitis.  With regard to the veteran's old fracture of the 
left orbit, it was felt that the metal plates and fragment 
were in good position.  There were no findings as to the 
cause of the veteran's reportedly persistent nasal drainage.

In light of the above evidence, the Board finds that there 
remains a question as to whether the veteran's sinus problem 
to include sinusitis is etiologically related to his service-
connected fracture of the left zygoma.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the status 
of a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the veteran should be afforded a VA ears, 
nose, and throat examination.

With regard to the veteran claims for service connection for 
chronic cough with shortness of breath and dyspnea as a 
manifestation of an undiagnosed illness and service 
connection for fatigue as a manifestation of an undiagnosed 
illness, the Board notes that the veteran's period of service 
in the Southwest Asia theater of operations has not been 
confirmed.  An undated Report of Contact indicated that the 
veteran served in the "Persian Gulf" from September 21, 
1990, to April 10, 1991, and that his service medical records 
were in transit.  The veteran's service medical records do 
appear to have been associated with the claims folder.  While 
there are references to treatment received in Port Jubail, 
Saudia Arabia, there is no documentation pertaining to the 
veteran's period of service in the Southwest Asia theater of 
operations.  Prior to a determination of this matter, the RO 
should endeavor to confirm the veteran's service in the 
Southwest Asia theater of operations through the appropriate 
military channels.

The RO has also not issued a letter to the veteran, in 
accordance with the provisions of VBA Circular 20-92-29 
(Revised July 2, 1997), advising, in part, that he may submit 
medical evidence (hospital reports, doctor's statements, 
etc.) and nonmedical evidence (reports of time lost from 
work, lay statements concerning changes in physical 
appearance and/or mental attitude, etc.) indicating that he 
has an undiagnosed illness which began either during active 
service in the Southwest Asia theater of operations or during 
the presumptive period ending December 31, 2001.  62 Fed. 
Reg. 23,139 (April 29, 1997).  To ensure due process, the RO 
should issue a development letter to the veteran, detailing 
the presumptive period contained in 38 C.F.R. § 3.317 and 
advising him about the types of evidence he may submit in 
support of his claims for service connection.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary prior to the Board entering a final 
decision on this appeal.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact the appropriate 
service department and obtain written 
verification of the dates of the 
veteran's active duty for training in the 
Southwest Asia theater of operations, as 
well as duty reportedly from June 5, 
1991, to July 31, 1991.

2.  The RO should issue the veteran a 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of his alleged 
undiagnosed illnesses that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be sent to the veteran's last 
known address, should be associated with 
the claims file.  

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for sinus 
problems and/or any undiagnosed illness 
since discharge.  After securing the 
necessary release(s), the RO should 
obtain those records.

4.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Syracuse VAMC or any other 
identified VA facility since November 
1993.  Once obtained, all records must be 
associated with the claims folder.

5.  Following completion of the above 
development, the RO should schedule the 
veteran for a VA ears, nose, and throat 
examination to determine the nature and 
probable etiology of any current sinus 
disability, specifically including 
sinusitis.  The veteran should be 
notified of the date, time, and place of 
the examination in writing, and the RO 
should advise the veteran of the 
provisions of 38 C.F.R. § 3.655(b) 
regarding failure to report for an 
examination scheduled in conjunction with 
an original compensation claim.  All 
communications with the veteran must be 
documented.  

The examiner should determine the correct 
diagnoses and provide an opinion as to 
whether it is at least as likely as not 
that any current sinus disability is 
etiologically related to the veteran's 
service-connected fracture of the left 
zygoma.  In answering this question, the 
standard of proof that is underlined must 
be utilized.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be done.  
A complete rationale for the examiner's 
opinions should be provided.

6.  The veteran should also be afforded 
appropriate specialist examinations with 
regard to the Gulf War issues.  The 
veteran should be notified of the date, 
time, and place of the examinations in 
writing, and the RO should advise the 
veteran of the provisions of 38 C.F.R. § 
3.655(b) regarding failure to report for 
an examination scheduled in conjunction 
with an original compensation claim.  The 
RO should provide the examiners a list of 
the symptoms the veteran is claiming are 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.  

(a)  Each examiner should note and 
detail the veteran's reported 
symptoms relevant to the appropriate 
specialty. 

(b)  Each examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 

(c)  The examiner should determine 
whether it is at least as likely as 
not that the veteran's reported 
symptoms are attributable to a known 
diagnostic entity or to an 
undiagnosed illness.  If the 
symptoms are attributable to an 
undiagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  With regard to the veteran's 
claim for service connection for 
fatigue as a manifestation of an 
undiagnosed illness, an examiner 
should specifically determine 
whether it is at least as likely as 
not that the veteran has chronic 
fatigue syndrome (see criteria 
listed under Diagnostic Code 6354) 
or whether it is at least as likely 
as not that his complaints of 
fatigue are attributable to another 
known diagnostic entity, or to an 
undiagnosed illness. 

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including 
those of the VA examiners who 
examined the veteran in April 1998, 
the reasons for the disagreement 
should be set forth in detail.

7.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

8.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the 
record since the November 1998 statement 
of the case.  The SSOC should consider 
the revised regulations under 38 C.F.R. 
§ 3.317.  If appropriate the SSOC should 
also consider the provisions of 38 C.F.R. 
§§ 3.158 and 3.655.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

